DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the amendment filed on 04/13/2022, in which, claim(s) 1-20 are pending. Claim(s) 1-6, 8, 10-13 and 15-20 are amended. No claim(s) are cancelled or newly added.

Response to Arguments
Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 15 and 20 have been considered. The objection of claim(s) 15 and 20 have been withdrawn in view of the amendment to claim.

CLAIM INTERPRETATION: 
Applicant’s arguments with respect to the claim interpretation of 16-17 and 19-20 under 35 U.S.C. § 112(f) have been considered. The claim(s) 16-17 and 19-20 no longer interpreted under 35 U.S.C. 112(f) in view of the amendment to claim.
 
Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 (b) with rejection of claim(s) 16-20 have been fully considered and are persuasive.  The rejection of 112 (b) of claim(s) 16-20 have been withdrawn in view of the amendment to claim. 

Double Patenting Rejection:
Applicants’ remarks with respect to the nonstatutory double patenting rejection over Claims 1-20 of Application No. 15/505630 have been acknowledged.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar. Therefore, the nonstatutory double patenting rejection is maintained.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-20 of Patent 11,258,859.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-20 of Patent 11,258,859.
Patent No. 11,258,859 (15/505,630)  
Instant Application No.(15/400,320) 
Claim 1. A method of pairing a first network device with a second network device, the method comprising: 

receiving, by a server comprising one or more processors, a first signal corresponding to a first pairing sequence received at the first network device, wherein the first pairing sequence includes a first tapping sequence; 
receiving, by the server, a second signal corresponding to a second pairing sequence received at the second network device, wherein the second pairing sequence includes a second tapping sequence; 
comparing, by the server, the first pairing sequence and the second pairing sequence based on a threshold, wherein the threshold is defined based on a duration of the first tapping sequence and a duration of the second tapping sequence, a number of taps in the first tapping sequence and a number of taps in the second tapping sequence, a frequency of taps in the first tapping sequence and a frequency of taps in the second tapping sequence, and an interval between taps in the first tapping sequence and an interval between taps in the second tapping sequence; 
determining, by the server, that the second pairing sequence correlates to the first pairing sequence based on comparing the first pairing sequence and the second pairing sequence; and 
pairing, by the server, the first network device and the second network device based on determining that the second pairing sequence correlates to the first pairing sequence.
Claim 1. A method of performing out-of-band commissioning by a server device, the method comprising: 


enabling a pairing mode on a commissioning device to cause a node device to be commissioned, via the commissioning device, to communicate with a network; 


generating a gesture code based on enabling the pairing mode, 

wherein the gesture code uniquely identifies the node device from a plurality of node devices;

on providing the gesture code to the commissioning device for display by the commissioning device; 

receiving a gesture input on the node device based on providing the gesture code to the commissioning device; 






verifying an agreement between the gesture code and the gesture input; and 




commissioning the node device, via the commissioning device, based on the agreement.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0062572 A1) in view of Mistry et al. (US 2015/0332031 A1).
Regarding Claims 1, 8, and 16, Yang discloses
enabling a pairing mode on a commissioning device to cause a node device to be commissioned, via the commissioning device, to communicate with a network ([0242], “the pairing mode of external device 850 (i.e. the node device) may initially be in a first state in which the external device 850 will not pair with the electronic device 600 (i.e. the commissioning device) without further input or action”); 
generating a gesture code based on enabling the pairing mode ([0246], “an exemplary instruction screen 900 that device 600 (i.e. the commissioning device) can display on its display. Instruction screen 900 includes text 902 instructing the user to tap the user's phone with the electronic device 600 to pair (i.e. the gesture code)”), 
wherein the gesture code uniquely identifies the node device from a plurality of node devices ([0246], “Instruction screen 900 includes text 902 instructing the user to tap the user's phone with the electronic device 600 to pair (i.e. the gesture code uniquely identifies device 600)”);
on providing the gesture code to the commissioning device for display by the commissioning device ([0246], “an exemplary instruction screen 900 that device 600 (i.e. the commissioning device) can display on its display. Instruction screen 900 includes text 902 instructing the user to tap the user's phone (i.e. the gesture code)”); 
receiving a gesture input on the node device based on providing the gesture code to the commissioning device ([0246], “While in a pairing mode, the external device 850 (i.e. the node device) may detect movement indicative of a physical contact (as the gesture input is received by interactions with a gesture interface)”); 
Yang does not explicitly teach but Mistry teaches
verifying an agreement between the code and the input ([0249], “Step 13912 may verify the credentials received in the pairing information, e.g., by using a public key associated with the target device. The decoded pairing information may indicate whether the device's credentials are valid.”); and 
commissioning the node device, via the commissioning device, based on the agreement ([0249], “If the credentials are valid, then further communication between the device 100 and the target device can occur to pair the devices.”).  
Yang and Mistry are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mistry with the disclosure of Yang. The motivation/suggestion would have been to provide security for one or more users (Mistry, [0143]).

Regarding Claim 2, the combined teaching of Yang and Mistry teaches
wherein the gesture code includes a randomized sequence of predefined gestures, wherein the randomized sequence of predefined gestures uniquely identifies the node device, and wherein the gesture input includes a sequence of actual gestures received from a user through the node device (Yang, [0246], “an exemplary instruction screen 900 that device 600 (i.e. the commissioning device) can display on its display. Instruction screen 900 includes text 902 instructing the user to tap the user's phone with the electronic device 600 to pair (i.e. the gesture code uniquely identifies device 600)”, Mistry, [0169], “the gesture may include determining that the device is in a predetermined orientation in step 8505, detecting a fingertip in step 8510, detecting motion of the fingertip in step 8515 or detecting a tap sound in step 8525, and detecting one or more gestures in steps 8520 and 8530 (i.e. a randomized sequence of predefined gestures)”), the agreement being verified when the sequence of actual gestures received from the user corresponds to the randomized sequence of predefined gestures (Mistry, [0249], “Step 13912 may verify the credentials received in the pairing information, e.g., by using a public key associated with the target device. The decoded pairing information may indicate whether the device's credentials are valid.”).

Regarding Claims 3, 11, and 18, the combined teaching of Yang and Mistry teaches wherein the randomized sequence of predefined gestures and the sequence of actual gestures include any one or more of a tap, a touch, a hold, a swipe, a wave, and proximity of an object (Yang, [0246], “instructing the user to tap the user's phone”, Mistry, [0169], “the gesture may include determining that the device is in a predetermined orientation in step 8505, detecting a fingertip in step 8510, detecting motion of the fingertip in step 8515 or detecting a tap sound in step 8525, and detecting one or more gestures in steps 8520 and 8530 (i.e. a randomized sequence of predefined gestures)”).

Regarding Claim 4, the combined teaching of Yang and Mistry teaches
wherein the gesture code is maintained as a unique security key that uniquely identifies the node device (Yang, [0246], “Instruction screen 900 includes text 902 instructing the user to tap the user's phone with the electronic device 600 to pair (i.e. the gesture code as a key uniquely identifies device 600)”).

Regarding Claims 5 and 12, the combined teaching of Yang and Mistry teaches
wherein the gesture code is displayed through a user interface of the commissioning device, and wherein the gesture input is received by interactions with a gesture interface of the node device (Yang, [0246], “FIG. 9 shows an exemplary instruction screen 900 that device 600 (i.e. the commissioning device) can display on its display. Instruction screen 900 includes text 902 instructing the user to tap the user's phone (i.e. the gesture code) with the electronic device 600 to pair the two devices. While in a pairing mode, the external device 850 (i.e. the node device) may detect movement indicative of a physical contact (as the gesture input is received by interactions with a gesture interface)”).

Regarding Claims 6, 13, and 19, the combined teaching of Yang and Mistry teaches 
wherein the pairing mode is enabled for a predefined duration (Mistry, [0165], “the auditory confirmation must be detected within a predetermined time of the motion for the gesture to be detected”, [0221], “Once pairing mode is enabled”,), and wherein commissioning the node device is denied if the agreement is not verified within the predefined duration (Mistry, [0221], “Once pairing mode is enabled”, [0165], “the auditory confirmation must be detected within a predetermined time of the motion for the gesture to be detected” or the pairing is denied”).

Regarding Claims 7, and 14, the combined teaching of Yang and Mistry teaches 
wherein the pairing mode is automatically restarted if the agreement is not verified within the predefined duration (Mistry, [0165], “the auditory confirmation must be detected within a predetermined time of the motion for the gesture to be detected”, [0221], “Once pairing mode is enabled 13510, the device (as the commissioning device) determines if the RF network contains pairable target devices 13512. if not…the device may continue to scan periodically”, i.e. the pairing mode is automatically restarted).

Regarding Claim 9, the combined teaching of Yang and Mistry teaches
wherein the node device is a wireless sensor node device (Mistry, [0121], “An wearable electronic device may include any suitable sensors…Sensors may communicate with each other and with processing and memory components through any suitable wired or wireless connections”).

Regarding Claims 10, and 17, the combined teaching of Yang and Mistry teaches 
generate the gesture code based on a randomized sequence of predefined gestures, receive the gesture input as a sequence of actual gestures received from a user through the node device (Yang, [0246], “an exemplary instruction screen 900 that device 600 (i.e. the commissioning device) can display on its display. Instruction screen 900 includes text 902 instructing the user to tap the user's phone with the electronic device 600 to pair (i.e. the gesture code uniquely identifies device 600)”, Mistry, [0169], “the gesture may include determining that the device is in a predetermined orientation in step 8505, detecting a fingertip in step 8510, detecting motion of the fingertip in step 8515 or detecting a tap sound in step 8525, and detecting one or more gestures in steps 8520 and 8530 (i.e. a randomized sequence of predefined gestures)”), and 
verify the agreement when the sequence of actual gestures received from the user corresponds to the randomized sequence of predefined gestures (Mistry, [0249], “Step 13912 may verify the credentials received in the pairing information, e.g., by using a public key associated with the target device. The decoded pairing information may indicate whether the device's credentials are valid.”).

Claims 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0062572 A1) in view of Mistry et al. (US 2015/0332031 A1) further in view of Molettiere et al. (US 2014/0235166 A1).
Regarding Claims 15, and 20, the combined teaching of Yang and Mistry teaches store gesture codes used to commission the plurality of node devices as unique security keys (Mistry, [0169], “the gesture may include determining that the device is in a predetermined orientation in step 8505, detecting a fingertip in step 8510, detecting motion of the fingertip in step 8515 or detecting a tap sound in step 8525, and detecting one or more gestures in steps 8520 and 8530”, “generate/store text on the device”)
The combined teaching of Yang and Mistry does not explicitly teach wherein the controller is configured to simultaneously commission a plurality of node devices through at least one gateway device.
Molettiere teaches wherein the controller is configured to simultaneously commission a plurality of node devices through at least one gateway device ([0036], “to pair nearby devices at the same time”, [0037], “Once the client has chosen which device or set of devices is eligible to be paired, it prompts each chosen device to indicate its eligibility to be paired”); 
Yang, Mistry and Molettiere are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Molettiere with the combined teaching of Yang and Mistry. The motivation/suggestion would have been to provide the capability of pairing with multiple devices at the same time.

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497